DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 21-28, drawn to a method for purifying proteins having a tubulin carboxypeptidase activity from a biological extract.
Group II, claims 29-34, drawn to a method for selecting a peptidic based inhibitor able to inhibit a tubulin carboxypeptidase activity among peptidic based inhibitor candidates that comprise a peptidic moiety of 1 to 20 amino acids, the peptidic moiety having at the C-terminal position an amino acid selected from Y or F.
Group III, claims 35-39, drawn to a method of treatment of a disorder involving altered microtubule detyrosination in an animal comprising administering to a subject in need thereof a peptidic inhibitor comprising a peptidic moiety of 1 to 20 amino acids of the most C-terminal amino acids of an alpha-tubulin that has been chemically modified or not, the peptidic moiety having at the C-terminal position an amino acid selected from Y or F, and wherein the peptidic based inhibitor inhibits, at least partially, a tubulin carboxypeptidase activity.
Group IV, claim 40
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: a single and specific protein indicating ALL variables (please see claim 27);
Species B: a single and specific peptidic based inhibitor indicating ALL variables (please see claims 29, 31-38, and 40); and 
Species C: a single and specific disorder involving altered microtubule detyrosination (please see claims 35 and 39).
Species A and B lack unity of invention a priori because the amino acid sequence of the protein or peptidic based inhibitor does not require a core structure, sequence or amino acid residues shared among each protein or peptidic based inhibitor.  Therefore, Species A and B lack unity of invention a priori.  Species C lack unity of invention because the disorders encompass a range of disorders having distinct etiologies and pathophysiologies.  Therefore, Species C lacks unity of invention. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 21-40.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I lacks unity of invention with Groups II to IV because the groups do not share the same or corresponding technical feature.  Group I is directed to purifying a protein having tubulin carboxypeptidase activity whereas Groups II to IV are directed to peptidic based inhibitors of proteins having tubulin carboxypeptidase activity and methods of use of these inhibitors.  Therefore, Group I lacks unity of invention given that it does not share the same or corresponding technical feature with that of Groups II to IV.  
Groups II to IV lack unity of invention because even though the inventions of these groups require the technical feature of a peptidic based inhibitor that comprises a peptidic moiety of 1 to 20 amino acids, the peptidic moiety having at the C-terminal position an amino acid selected from Y or F where the inhibitor is able to inhibit tubulin carboxypeptidase activity, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bosson et al., PLOS One 7:e33490 (2012).  Bosson et al. developed polyclonal antibodies directed against antigenic peptides designed from the eight terminal amino acids of EB1 with and without the terminal tyrosine: PQEEQEEY and GPQEEQEE (See Bosson article, pg. 2, 2nd paragraph).  The amino acid sequence of PQEEQEEY is a peptidic moiety of 8 amino acids (thereby constituting a specific moiety of 1 to 20 amino acids) and has Y at the C-terminal position.  As such, this amino acid sequence taught by Bosson et al. meets the structural requirements of the shared special technical feature.
Additionally, regarding the peptidic moiety being a peptidic based inhibitor and where the peptidic moiety is able to inhibit tubulin carboxypeptidase activity, since Bosson et al. teaches peptidic moiety comprising 1 to 20 amino acids and an Y residue at the C-terminus thereby constituting a well-known peptidic moiety, the functional properties (i.e., being a peptidic based inhibitor and able to inhibit tubulin carboxypeptidase activity) of the peptidic moiety as claimed and the known peptidic moiety are inherently the same.  The discovery of a Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of new functional properties (i.e., being a peptidic based inhibitor and able to inhibit tubulin carboxypeptidase activity) which are inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, Groups II to IV lack unity of invention in light of the teachings of Bosson et al. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/            Primary Examiner, Art Unit 1654